AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastem District of New York

SUSAN BYRNE

 

Piaintiff(s)
Vv Civil Action No.

UNITED STATES POSTAL SERVICE

 

i i

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) UNITED STATES POSTAL SERVICE and UNITED STATES OF AMERICA

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: QaRticR BERNSTEIN, AUERBACH & STEINBERG, P.C.

100 Austin Street, Building 2
Patchogue, New York 11772

é

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eee xX

SUSAN BYRNE,
Plaintiff,

-against- VERIFIED COMPLAINT

UNITED STATES POSTAL SERVICE and UNITED

STATES OF AMERICA, Jury Trial Demanded
Defendants.

wenene ee poeneene nee -- wonn-------X

 

Plaintiff, SUSAN BYRNE, complaining of the defendant, by her attorneys, CARTIER,
BERNSTEIN, AUERBACH & STEINBERG, P.C., allege as follows:

bs That at all times hereinafter mentioned, plaintiff was and still is a resident of the
County of Suffolk, State of New York.

2. That at all times hereinafter mentioned, the defendant, UNITED STATES
POSTAL SERVICE was a federal agency, duly organized and existing under and by virtue of the
Laws of the Defendant’s United States of America.

3. That pursuant to the Federal Tort Claims Act 28 U.S.C. §2401(b) prior to the
commencement of this action and within two years after the happening of the occurrence herein,
plaintiff served upon the defendant, UNITED STATES POSTAL SERVICE and Defendant
UNITED STATES OF AMERICA a Claim for Damage, Injury or Death, in writing.

4, That at least 30 days have elapsed since the aforesaid Claim upon which this
action is predicated against the defendant, UNITED STATES POSTAL SERVICE and
Defendant UNITED STATES OF AMERICA was presented to it for adjustment and/or payment
thereof, and it has neglected and refused to make such payment or adjustment.

5. That pursuant to the Federal Tort Claims Act 28 U.S.C. §2401(b) a suit is being

 
 

 

filed within 6 months of the date of the denial or a final offer on the claim.

6. That at all times hereinafter mentioned, the defendant, UNITED STATES
POSTAL SERVICE and UNITED STATES OF AMERICA it's agents, servants and/or
employees, were charged with the duty of keeping and maintaining the premises, sidewalks,
ramps and stairs at premises located at 1816 Wading River Manor Road, Wading River, County
of Suffolk, State of New York, in a state of reasonable care, repair and safety.

7. That on and prior to August 26, 2019 at approximately 11:00 a.m., the defendant,
UNITED STATES POSTAL SERVICE and/or UNITED STATES OF AMERICA was the owner
of premises known as 1816 Wading River Manor Road, Wading River, County of Suffolk, State of
New York.

8. That on and prior to August 26, 2019 at approximately 11:00 a.m., the defendant,
UNITED STATES POSTAL SERVICE and/or UNITED STATES OF AMERICA leased, rented
or occupied the premises known as 1816 Wading River Manor Road, Wading River, County of
Suffolk, State of New York.

9. That on the above stated date, the defendant, UNITED STATES POSTAL
SERVICE and/or UNITED STATES OF AMERICA it’s agents, servants and/or employees,
operated the aforementioned premises.

10. That on the above stated date, the defendant, UNITED STATES POSTAL
SERVICE and/or UNITED STATES OF AMERICA it’s agents, servants and/or employees,
maintained the aforementioned premises.

11. That on the above stated date, the defendant, UNITED STATES POSTAL
SERVICE and/or UNITED STATES OF AMERICA it’s agents, servants and/or employees,

managed the aforementioned premises.

 
 

 

12. That on the above stated date, the defendant, UNITED STATES POSTAL
SERVICE and/or UNITED STATES OF AMERICA it’s agents, servants and/or employees,
controlled the aforementioned premises.

13. That on the above stated date, the defendant, UNITED STATES POSTAL
SERVICE and/or UNITED STATES OF AMERICA it’s agents, servants and/or employees,
repaired the aforementioned premises.

14. That at all times herein mentioned, it was the duty of the defendant, UNITED
STATES POSTAL SERVICE and/or UNITED STATES OF AMERICA it's agents, servants
and/or employees, to keep and maintain said premises in a reasonable state of repair and good and
safe condition, and not to suffer and permit said premises to become unsafe and dangerous to
pedestrians and others lawfully upon the aforementioned premises.

15. That on the above stated date, while plaintiff was lawfully a pedestrian at the
aforesaid location, plaintiff was caused to trip over a raised, broken, cracked sidewalk and be
violently precipitated to the pavement on the sidewalk leading to the front door of the post office
and be injured by reason of the negligence, carelessness and want of proper care of the defendants,
their agents, servants and/or employees.

16. That the said incident and resulting injuries to the plaintiff were caused through no
fault of her own but were solely and wholly by reason of the negligence and malfeasance of the
defendants, their agents, servants, employees, contractors and/or subcontractors in the ownership,
operation, management, construction, maintenance, inspection, repair and control of the
aforementioned premises, and the lack of same in causing, allowing and permitting portions of the
sidewalk to be, become and remain in a dangerous defective hazardous condition; in causing and

permitting and/or allowing a dangerous condition to exist; and the defendant knew or by the

 
 

 

exercise of due care should have known of the dangerous condition and public nuisance
aforementioned; in exposing pedestrians, including the plaintiff, to a dangerous and hazardous
condition; in failing to properly and adequately repair the broken, cracked sidewalk; in failing and
omitting to warn pedestrians of the aforesaid dangerous and hazardous condition by placing
warning signs and/or barricades thereat; all in violation of accepted rules of common sense and
common law as well as all applicable laws, rules, statutes and regulations made and provided for
the safe and proper operation, ownership, maintenance and control of said premises. Plaintiff
further relies upon the doctrine of Res Ipsa Loquitur.

17. Both actual and constructive notices are claimed. Actual notice is claimed in
that the defendant, its agents, servants and/or employees suffered, caused and/or permitted and/or
allowed portions of said premises, to be, become and remain in a dangerous, defective,
hazardous, unsafe condition; in allowing and permitting a large portion of said premises to be
and remain in such a state of disrepair and/or negligent repair for such a long and unreasonable
length of time so as to cause injuries to the plaintiff; in creating and maintaining a menace,
hazard, nuisance and trap thereat; in failing to properly maintain said premises and in improperly
maintaining said premises; and in generally being negligent and reckless in the premises;
constructive notice in that the condition existed for a long and unreasonable period of time and
should have been discovered through timely inspections thereof and/or walking in the vicinity of
the aforementioned defective condition.

18. That by reason of the foregoing, plaintiff was caused to sustain serious, harmful
and permanent injuries, has been and will be caused great bodily injuries and pain, shock, mental
anguish; loss of normal pursuits and pleasures of life; has been and is informed and verily

believes may be permanently injured; has and will be prevented from attending to her usual

 
 

 

duties; has incurred and will incur great expense for medical care and attention; in all to

plaintiff's damage in an amount which exceeds the jurisdictional limits of the lower courts.

WHEREFORE, the plaintiff demands judgment against the defendant in an amount which

exceeds the jurisdictional limits of the lower courts; together with the costs and disbursements of

this action.

DATED:

Patchogue, New York
November 17, 2020

Yours, etc.

CARTIER, BERNSTEIN, AUERBACH &
STEINBERG, P.C.

Attorneys for Plaintiff

100 Austin Street, Bldg. 2

Patchogue, New York 11772

(631) 654-4900

 
 

 

CLIENT VERIFICATION

STATE OF NEW YORK)
COUNTY OF SUFFOLK) sss

SUSAN BYRNE, being duly sworn, deposes and says:

I am the plaintiff in the action herein; I have read the annexed Complaint, know the
contents thereof and the same are true to my knowledge, except those matters therein which are
stated to be alleged on information and belief, and as to those matters I believe them to be true.

Ad (LAG rk {J ui /Lne

SUSAN BYRNE /

 

Sworn to before me this
Ayday of November, 2020

<M ber ZOZ0

rth Dea Lo? heyy, i

Notary Public

LINDA MARIE BOSWELL
Notary Public, State of New Yone
No. G2B068177867

Qualified in Suffolk County _, ~
Commission Expires Nov. 19, 20_<—

 
Index No.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

SUSAN BYRNE,
Plaintiff,
-against-

UNITED STATES POSTAL SERVICE and
UNITED STATES OF AMERICA,

Defendants.

 

SUMMONS AND VERIFIED COMPLAINT

 

LAW OFFICE OF
CARTIER, BERNSTEIN, AUERBACH & STEINBERG, P.C.
Attorneys for Plaintiff(s)
100 AUSTIN STREET, BLDG. 2
PATCHOGUE, NY 11772
(631) 654-4900

 

Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information and belief and reasonable inquiry, the contentions
contained in the annexed document(s) are not frivolous.

Dated: {®v / a) [ Gq09-2

Signature fe PL C2 e Geta A

Print Signer's Name: Kenneth A. Auerbach, Esq.

 
